Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant should note that the instant application has been reassigned to a new examiner. The Art Unit location of this application remains the same.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Status of the Claims
Pursuant to the amendment dated 10/05/2021, claims 4-8 and 10 have been cancelled.  Claims 1-3, 9, and 11-15 are pending and under current examination.  
 
All rejections not reiterated have been withdrawn.



Claim Objections
Claim 1 is objected to because of the following informalities:  The “(a)” point in claim 1 line 3 has been deleted but the remaining points “(b)” and “(c)” remain in the claim.  Amending the claim to either remove the “(b)” and “(c)” or return the “(a)” would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 is indefinite because the claim is directed to a product, the anhydrous cosmetic composition” but claim 15 recites that the composition forms a film, implying method steps for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. 
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Amending the claim to clearly recite functional language (e.g. “wherein the composition is capable of forming a film on the axillary skin surface” or “wherein the composition forms a film when it is applied to the axillary skin surface”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Banowski et al. (US 2018/0168947; publication date: 06/21/2018) in view of Moses et al. (International Journal of Food Science and Nutrition; Vol 3, No. 6, pages 95-99; publication date: 11/2018).  

With regard to claims 1 and 13, Banowski discloses an anhydrous cosmetic or deodorant composition comprising a low swelling water absorbing component in combination with a strongly swelling water absorbing component (title, abstract).  The combination of components having different water absorption capacities results in a mixture that possesses high water absorption and also avoid a greasy feeling on the skin (0017).  The strongly swelling component may be inter alia sodium polyacrylates or polyvinylpyrrolidone and the low swelling polymer may be inter alia, starch.  
With regard to the limitation of instant claim 1 requiring a first water absorbing component selected from among others sodium polyacrylate and a second water prima facie obvious to use these two polymers in combination because Banowski discloses both may be used for the same purpose.  See MPEP 2144.06.  
With regard to claim 1, Banowski discloses further that the low swelling component should have a water absorption capacity of between 1 - 9 (i.e. absorb between 1 and 9 times its own weight in water; 0019), but does not disclose the biological source of the starch.  
Moses discloses that corn starch has a water absorption capacity of from 1.99 to 2.32, depending upon the type of corn from which the starch is obtained (Table 1, page 97).  
It would have been prima facie obvious to one having ordinary skill as of the effective filing date of the instant invention to use corn starch as the source of starch in Banowski’s invention because the skilled artisan would have recognized this substance as suitable for this purpose.  See MPEP 2144.07.  
With regard to the amounts of each of the water absorbing components required by instant claim 1, the examiner notes that Banowski discloses a range of 1.0 to 40 wt % for the high water swelling component and 1.0 to 40% by weight of the low water swelling component.  This in addition to the teaching that one can adjust the water absorption and decrease the tendency to feel greasy and adhere to clothing rather than skin by combining components having different water absorption capacities to provide one having ordinary skill with sufficient guidance to optimize these properties by testing several concentrations of different combinations.  This would have been merely a matter of routine for one having ordinary skill at the effective filing date of the instant invention.  
claims 1, 11, and 14, Banowski discloses further that the composition may comprise zinc ricinoleate or zinc citrate, which have antimicrobial properties, thus the composition is considered to be an antimicrobial composition (0030).
With regard to claim 1, the composition can be easily combined with existing cosmetic formulations (i.e. carriers) without resulting in incompatibilities; also see example compositions that contain a carrier (0017 and examples).  
With regard to claims 1 and 12, the composition is free of aluminum based antiperspirants (0007).  
With regard to claims 2 and 3, Banowski discloses that absorption of water as well as tendency of the composition to absorb too much water leaving a greasy feel and spots on textiles (i.e. coming off the skin and depositing on the clothing) can be optimized by combining polymers having different water absorption capacities (0017 and 0050) but does not describe the functional characteristics recited in instant claims 2 and 3.  The examiner notes that burst resistance pressure is described in the instant specification as characterizing the initial spread and interaction of the anhydrous cosmetic composition onto and with the axillary (underarm) skin surface. Also, the burst resistance pressure characterizes the ability of the established adhesive and cohesive properties of the anhydrous cosmetic composition to resist the solubilization and hydrostatic pressure created by the eccrine sweat beneath the anhydrous cosmetic composition, to subsequently control dryness perception at the underarm skin area, preferably throughout the full day (see page 6 of the instant specification).  Thus, instant claims 2 and 3 require a certain absorption of water vapor, reduction in water vapor 
With regard to claim 15, the examiner considers the objective of any deodorant composition to be forming a film that adheres to the axillary skin surface and therefore does not consider this limitation to patentably define over the cited prior art.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Banowski et al. (US 2018/0168947; publication date: 06/21/2018) in view of Moses et al. (International Journal of Food Science and Nutrition; Vol 3, No. 6, pages 95-99; publication date: 11/2018) as applied to claims 1-3 and 11-15 above, and further in view of Banowski et al. (US 2017/0216182; publication date: 08/03/2017) in view of Gamiz Gonzalez et al. (Carbohydrate Polymers Vol 133, pages 110-116; publication year: 2015).    

The relevant disclosure of Banowski ‘947 is set forth above.  Banowski ‘947 is silent with respect to including a chitosan in the composition.  
Banowski ‘182 discloses that chitosans are particularly beneficial in deodorant compositions for decreasing perspiration (abstract).  Banowski specifically discloses 
Gamiz Gonzalez discloses chitosan water absorption capacity is proportional to degree of acetylation/deacetylation of the polymer (abstract).  
In view of the foregoing, one having ordinary skill in the art would have been aware that chitosan having the degree of deacetylation, viscosity, and molecular weight specified by Banowski has antiperspirant properties and also that chitosan is a water absorbing polymer whose water absorption characteristics are adjustable by increasing or decreasing the degree of deacetylation.  
It would have been prima facie obvious to include the chitosan disclosed by Banowski ‘182 in the composition disclosed by Banowski ‘947.  The artisan of ordinary skill in the art would have been motivated to add chitosan to the composition disclosed by Banowski ‘947 in order to provide antiperspirant properties to a composition designed to avoid conventional aluminum-based antiperspirants.  One having ordinary skill in the art would have also recognized that chitosan could provide water absorbing capacity as required by Banowski ‘947.  The skilled artisan would have had a reasonable expectation of success because Banowski ‘182 discloses chitosan to be compatible with deodorant compositions.  


Response to Arguments
Applicant’s arguments filed 01/05/2021 have been fully considered but are not persuasive because they do not pertain to the new grounds of rejection set forth above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-16 of copending Application No. 16/813,769 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the instant claims.
Inter alia, the claims of the ‘769 application embrace an anhydrous cosmetic composition containing a mixture of polymers (a), (b), and (c) as recited in instant claim 1 and in the amounts recited in instant claim 1, wherein the composition lacks aluminum 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617